DETAILED ACTION
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downing (US2017/0010073) in view of Masarik et al (US 2017/0122706) [hereinafter Masarik].
Regarding claim 1, 9, 10, 13-20, and 22, Downing discloses a tactical rail for a firearm (clearly seen in Fig. 1), comprising: a rail body 12 having a receiver end and a muzzle end (as seen in Fig. 1); 
An optical connection arranged at an end of the rail body and configured to interface with a corresponding optical interface (Par. 0063)
Par. 0056: “The system includes three different communication channels shown as a low speed channel 502, a medium speed channel 504 and a high speed channel 506”; and
 a high speed data bus for high speed data communication with a high speed data accessory through the optical connection and the corresponding non-contact optical interface (Par. 0063: “high speed channel 506 is formed by an optical data line and runs along at least a portion of the length of the rail 18. For clarity, however, the high speed channel 506 is illustrated separated from the rail 18. Accessories 14 can include optical transmitter/receivers 542 for providing signals to and receiving signals from the high speed channel 506. In one embodiment, a high speed signal controller 532 is provided to control data flow along the high speed channel 506. It shall be understood that the high speed signal controller 532 can be located in any location and may be provided, for example, as part of the processor 51. In one embodiment, the high speed signal controller 532 is an optical signal controller such as, for example, an optical router.”)
	Downing does not discloses wherein the optical connection are non-contact optical connections.  
	Masarik teaches an analogous tactical rail for a firearm with a non-contact optical connection (Title; Par. 0035: “For example, the rails 106 or 108 can include fiber optic non-contact optical connectors to optically couple optical signals between a module and the sight system 100, between a module and another module, between a module and the device to which the sight system 100 is mounted, or between the sight system 100 and the device to which it is mounted”) wherein the non-contact optical connection comprises a collimating optical element and a window (Par. 0046).

Masarik further teaches wherein the high speed data spoke includes an fiber optic or fiber optic bundle, a glass light pipe, or a plastic light pipe (part of the non-contact optical connection; Par. 0046, 0050 [regarding claims 9 and 10].
Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Downing such that the optical connections were non-contact optical connections, in view of Masarik, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  The replacement would be expected to yield a device capable of transmitting optical signals between one or more accessories mounted to the tactical rail.  
Regarding claim 2, Downing further discloses a power source 84 electrically connected to the low speed data bus segment (Par. 0025, Fig. 3).
Regarding claim 3, Downing further discloses a user interface 140 accessory electrically connected to the low speed data bus (Fig. 3).
Regarding claim 4, Downing further discloses wherein the user interface accessory 140 is optically coupled to the high speed data spoke (Par. 0066; via processor 51)
Regarding claims 6 and 7, Downing further discloses wherein the low speed data bus segment includes a plurality of electrical conductors extending between the muzzle end and the receiver end of the rail body (Par. 0058).

Regarding claim 11, Downing further discloses an accessory detector co-located with the non-contact optical connection (Par. 0050: “In operation, processor 51 draws power from the power supply 84 and may discover connected accessories 14. In one embodiment, the discovery may include verifying that the accessory 14 is operable”; see also par. 0064)
Regarding claim 12, Downing further disclose a contact electrical connection co-located with the non-contact optical connection and electrically connected to the bus segment (Par. 0056-0063).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Downing and Masarik, as applied to claims 1-4, 6, 7, 9-20 and 22 above, and further in view of Saadon (US 2016/0061560).
Regarding claim 8, the combination of Downing and Masarik does not disclose wherein the plurality of contact electrical connectors includes a pair of pogo pad-type contact electrical connectors.
Saadon teaches that it is known in the art to you pogo pad type electrical connectors (Par. 0099).
Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the combination of Downing and Masarik such that the plurality of contact .  
Allowable Subject Matter
Claims 5 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641